Exhibit 10.6
FORM OF
ev3 INC. SECOND AMENDED AND RESTATED
2005 INCENTIVE STOCK PLAN
STOCK GRANT CERTIFICATE
(Talent Acquisition, Special Recognition or Performance Recognition Grant)
(Grade 6 or Higher)
This Stock Grant Certificate evidences a Stock Grant made pursuant to the ev3
Inc. Second Amended and Restated 2005 Incentive Stock Plan (the “Plan”) of
[                    ] shares of restricted Stock to [                    ], who
shall be referred to as “Grantee”. This Stock Grant is granted effective as of
[                    ], which shall be referred to as the “Grant Date.”

            ev3 INC.
      By:           Name:           Title:        

TERMS AND CONDITIONS
     § 1. Plan and Stock Grant Certificate. This Stock Grant is subject to all
of the terms and conditions set forth in this Stock Grant Certificate and in the
Plan. If a determination is made that any term or condition set forth in this
Stock Grant Certificate is inconsistent with the Plan, the Plan shall control.
All of the capitalized terms not otherwise defined in this Stock Grant
Certificate shall have the same meaning in this Stock Grant Certificate as in
the Plan. A copy of the Plan will be made available to Grantee upon written
request to the corporate Secretary of the Company, as further described in § 12.
     § 2. Stockholder Status. Grantee shall have the right under this Stock
Grant to receive cash dividends on all of the shares of Stock subject to this
Stock Grant and to vote such shares until Grantee’s right to such shares is
forfeited. If Grantee forfeits any shares under § 3, Grantee shall at the same
time forfeit Grantee’s right to vote such shares and to receive cash dividends
paid with respect to such shares. Any Stock dividends or other distributions of
property made with respect to shares that remain subject to forfeiture under § 3
shall be held by the Company, and Grantee’s rights to receive such dividends or
other property shall be forfeited or shall be nonforfeitable at the same time
the shares of Stock with respect to which the dividends or other property are
attributable are forfeited or become nonforfeitable. Except for the rights to
receive cash dividends and vote the shares of Stock subject to this Stock Grant

 



--------------------------------------------------------------------------------



 



which are described in this § 2, Grantee shall have no rights as a Stockholder
with respect to such shares of Stock until Grantee’s interest in such shares has
become nonforfeitable.
     § 3. Vesting and Forfeiture.

  (a)   Vesting. Subject to § 3(b), Grantee’s interest in the Stock subject to
this Stock Grant shall become nonforfeitable as follows:

  (1)   Grantee’s interest in [                    ] of the shares of Stock
subject to this Stock Grant shall become nonforfeitable on November 15, 20___,
so long as Grantee continuously provides services to the Company or its
Affiliates (whether as an employee or as a consultant) through such date;    
(2)   Grantee’s interest in an additional [                    ] of the shares
of Stock subject to this Stock Grant shall become nonforfeitable on November 15,
20___, so long as Grantee continuously provides services to the Company or its
Affiliates (whether as an employee or as a consultant) through such date;    
(3)   Grantee’s interest in an additional [                    ] of the shares
of Stock subject to this Stock Grant shall become nonforfeitable on November 15,
20___, so long as Grantee continuously provides services to the Company or its
Affiliates (whether as an employee or as a consultant) through such date; and  
  (4)   Grantee’s interest in all remaining shares of Stock subject to this
Stock Grant shall become nonforfeitable on November 15, 20___, so long as
Grantee continuously provides services to the Company or its Affiliates (whether
as an employee or as a consultant) through such date.

  (b)   Forfeiture. If Grantee’s continuous service relationship (including
service as an employee and as a consultant) with the Company and its Affiliates
terminates for any reason whatsoever before his or her interest in all of the
shares of Stock subject to this Stock Grant have become nonforfeitable under §
3(a), then he or she shall (except as provided in § 14 of the Plan) forfeit all
of the shares of Stock subject to this Stock Grant except those shares in which
he or she has (pursuant to § 3(a)) a nonforfeitable interest on the date
Grantee’s service relationship with the Company and its Affiliates so
terminates.

2



--------------------------------------------------------------------------------



 



     § 4. Issuance of Shares. The Company shall issue the shares of Stock
subject to this Stock Grant in book entry. The Secretary of the Company shall
direct the Company’s transfer agent not to honor any requests by the Grantee to
transfer the shares of Stock subject to this Stock Grant or to issue a physical
stock certificate representing such shares and any distributions made with
respect to such shares (other than ordinary cash dividends) until such time as
Grantee’s interest in such shares has become nonforfeitable. As soon as
practicable after each date as of which Grantee’s interest in any shares becomes
nonforfeitable under § 3(a), the Company shall direct the Company’s transfer
agent to honor any requests thereafter by the Grantee to transfer the shares in
which his or her interest has become nonforfeitable on such date (together with
any distributions made with respect to such shares that have been held by the
Company) or to issue a physical stock certificate representing such shares. If
shares are forfeited under § 3(a), the shares (together with any distributions
made with respect to the shares that have been held by the Company)
automatically shall revert back to the Company.
     § 5. Nontransferable. No rights granted under this Stock Grant Certificate
shall be transferable by Grantee other than by will or by the laws of descent
and distribution.
     § 6. Other Laws. The Company shall have the right to refuse to transfer
shares of Stock subject to this Stock Grant to Grantee if the Company acting in
its absolute discretion determines that the transfer of such shares might
violate any applicable law or regulation.
     § 7. Taxes.

  (a)   Generally. Grantee is ultimately liable and responsible for all U.S.
federal income and other taxes, including any state, local or non-U.S. income or
employment tax obligation, that may be owed by Grantee in connection with this
Stock Grant and the underlying shares of Stock, regardless of any action the
Company or any of its Subsidiaries takes or any transaction pursuant to this § 7
with respect to any tax withholding obligations that arise in connection with
this Stock Grant. As a condition and term of this Stock Grant, no election under
Section 83(b) of the Code may be made by Grantee or any other person with
respect to all or any portion of this Stock Grant. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance and vesting of this Stock Grant or the
subsequent sale of any of the shares of Stock underlying this Stock Grant that
vest. The Company does not commit and is under no obligation to structure this
Stock Grant to reduce or eliminate Grantee’s tax liability.     (b)   Payment of
Withholding Taxes. Grantee will be subject to U.S. federal and state income and
other tax withholding requirements on

3



--------------------------------------------------------------------------------



 



      one or more dates (generally, the date or dates that shares of Stock
underlying this Stock Grant vest or become nonforfeitable pursuant to § 3(a) of
this Stock Grant) determined by applicable law (any such date, the “Taxable
Date”). Grantee will be solely responsible for the payment of all U.S. federal
income and other taxes, including any state, local or non-U.S. income or
employment tax obligation that may be related to this Stock Grant and the
underlying shares of Stock, including any such taxes that are required to be
withheld and paid over to the applicable tax authorities (each such instance, a
“Tax Withholding Obligation”). Grantee will be responsible for the satisfaction
of each such Tax Withholding Obligation in a manner acceptable to the Company in
its sole discretion. [Note: If date of grant of this Stock Grant is during a
quarterly or other blackout period or if Grantee is in possession of material
nonpublic information at time of grant, delete clauses (1) through (3) below and
insert the following language. Otherwise, delete the following bracketed
sentence] [Grantee’s acceptance of this Stock Grant constitutes Grantee’s
agreement to execute and deliver to the Company a Tax Withholding Payment
Authorization in substantially the form attached as Exhibit A to this Stock
Grant. In the event Grantee has not executed and delivered to the Company the
Tax Withholding Payment Authorization prior a Taxable Date, Grantee by
acceptance of this Stock Grant authorizes the Company to withhold from the
shares of Stock underlying this Stock Grant the whole number of shares of Stock
with a value equal to the Fair Market Value of the shares of Stock on such
Taxable Date or the first trading day before the Taxable Date, sufficient to
satisfy the applicable Tax Withholding Obligation. Grantee acknowledges by
acceptance of this Stock Grant that the withheld shares of Stock may not be
sufficient to satisfy Grantee’s Tax Withholding Obligation. Accordingly, Grantee
agrees by acceptance of this Stock Grant to pay to the Company as soon as
practicable (immediately, if the Grantee is an executive officer of the
Company), including through payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the withholding of shares of
Stock described above.]

  (1)   By Sale of Shares. Grantee’s acceptance of this Stock Grant constitutes
Grantee’s instructions and authorization to the Company and any brokerage firm
determined acceptable to the Company for such purpose to sell on Grantee’s
behalf a whole number of shares of Stock from those shares of Stock underlying
the Stock Grant as indicated below in clauses (a) through (d) or as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy
each applicable Tax Withholding Obligation, and to transfer that

4



--------------------------------------------------------------------------------



 



      amount of proceeds from the sale of such shares of Stock as is sufficient
to satisfy each applicable Tax Withholding Obligation from Grantee’s securities
account established with the Company’s designated brokerage service provider for
its Stock Grants to any account held in the name of the Company. Prior to any
such sales of Stock by the brokerage firm on behalf of Grantee, the Company will
communicate to such brokerage firm the amount of cash proceeds that must be
generated by such sales of Stock to satisfy the applicable Tax Withholding
Obligation. Such shares of Stock (and any additional shares as indicated in
clauses (a) through (d) below), will be sold automatically by the brokerage firm
on behalf of Grantee on each Taxable Date or as soon thereafter as practicable
in accordance with Grantee’s instructions hereby to sell such shares. Grantee
will be responsible for all brokers’ fees and other costs of sale, which fees
and costs may be deducted from the proceeds of such sales of shares of Stock,
and Grantee agrees to indemnify and hold the Company and any brokerage firm
selling such shares of Stock harmless from any losses, costs, damages or
expenses relating to such sales. Grantee covenants to execute any such documents
as are requested by any brokerage firm selling such shares and payment of the
tax obligations to the Company. To the extent the proceeds of such sales exceed
Grantee’s Tax Withholding Obligation at any given time, such excess cash will be
deposited into Grantee’s securities account established with the Company’s
designated brokerage firm. Such shares of Stock will be sold through the
Company’s designated brokerage firm at market prices; however the price Grantee
receives will reflect a weighted average sales price based on the sales price of
shares of Stock on behalf of Grantee and others for whom the designated
brokerage firm may be selling shares on the relevant day(s), and Grantee
acknowledges that the Company or its designee is under no obligation to arrange
for such sales at any particular price, and that the proceeds of such sales may
not be sufficient to satisfy Grantee’s Tax Withholding Obligation. Accordingly,
Grantee agrees to pay to the Company as soon as practicable (immediately, if the
Grantee is an executive officer of the Company), including through payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the sales of shares of Stock described below. Unless otherwise authorized by
the Company in its sole discretion, the sales of shares of Stock on behalf of
Grantee and in accordance with Grantee’s instructions

5



--------------------------------------------------------------------------------



 



      hereby will be the primary method used by the Company to satisfy each
applicable Tax Withholding Obligation. By acceptance of this Stock Grant,
Grantee:

  (a)   hereby instructs the Company’s designated brokerage firm to sell on
Grantee’s behalf on                      [Insert first vesting date] (or as soon
thereafter as reasonably practicable):         Instructions to Grantee: Check
one of the three boxes below and insert either a percentage or a fixed number of
shares if you check one of the first two boxes below.         Percentage of
Underlying Vested Shares:         o ___% of the shares of Stock underlying the
Stock Grant and vesting as of the vesting date indicated above (rounded up to a
whole number of shares); provided, however, that if such percentage represents
less than that number of shares as the Company determines to be appropriate to
generate sufficient cash proceeds to satisfy the applicable Tax Withholding
Obligation, the Company’s designated brokerage firm shall sell such higher
number of shares as determined by the Company to be appropriate.         Fixed
Number of Underlying Vested Shares:         o                      of the shares
of Stock underlying the Stock Grant and vesting as of the vesting date indicated
above; provided, however, that if such number of shares represents less than
that number of shares as the Company determines to be appropriate to generate
sufficient cash proceeds to satisfy the applicable Tax Withholding Obligation,
the Company’s designated brokerage firm shall sell such higher number of shares
as determined by the Company to be appropriate.         Minimum Number of
Underlying Vested Shares As Determined by the Company:         o That number of
whole number of shares of Stock from those shares of Stock underlying the Stock
Grant as the Company determines to be

6



--------------------------------------------------------------------------------



 



      appropriate as evident by the Company’s instructions to the brokerage firm
of the amount of cash proceeds that must be generated by such sales of Stock to
satisfy the applicable Tax Withholding Obligation.     (b)   hereby instructs
the Company’s designated brokerage firm to sell on Grantee’s behalf on
                     [Insert second vesting date] (or as soon thereafter as
reasonably practicable):         Instructions to Grantee: Check one of the three
boxes below and insert either a percentage or a fixed number of shares if you
check one of the first two boxes below.         Percentage of Underlying Vested
Shares:         o ___% of the shares of Stock underlying the Stock Grant and
vesting as of the vesting date indicated above (rounded up to a whole number of
shares); provided, however, that if such percentage represents less than that
number of shares as the Company determines to be appropriate to generate
sufficient cash proceeds to satisfy the applicable Tax Withholding Obligation,
the Company’s designated brokerage firm shall sell such higher number of shares
as determined by the Company to be appropriate.         Fixed Number of
Underlying Vested Shares:         o                      of the shares of Stock
underlying the Stock Grant and vesting as of the vesting date indicated above;
provided, however, that if such number of shares represents less than that
number of shares as the Company determines to be appropriate to generate
sufficient cash proceeds to satisfy the applicable Tax Withholding Obligation,
the Company’s designated brokerage firm shall sell such higher number of shares
as determined by the Company to be appropriate.         Minimum Number of
Underlying Vested Shares As Determined by the Company:         o That number of
whole number of shares of Stock from those shares of Stock underlying the

7



--------------------------------------------------------------------------------



 



      Stock Grant as the Company determines to be appropriate as evident by the
Company’s instructions to the brokerage firm of the amount of cash proceeds that
must be generated by such sales of Stock to satisfy the applicable Tax
Withholding Obligation.     (c)   hereby instructs the Company’s designated
brokerage firm to sell on Grantee’s behalf on                      [Insert third
vesting date] (or as soon thereafter as reasonably practicable):        
Instructions to Grantee: Check one of the three boxes below and insert either a
percentage or a fixed number of shares if you check one of the first two boxes
below.         Percentage of Underlying Vested Shares:         o ___% of the
shares of Stock underlying the Stock Grant and vesting as of the vesting date
indicated above (rounded up to a whole number of shares); provided, however,
that if such percentage represents less than that number of shares as the
Company determines to be appropriate to generate sufficient cash proceeds to
satisfy the applicable Tax Withholding Obligation, the Company’s designated
brokerage firm shall sell such higher number of shares as determined by the
Company to be appropriate.         Fixed Number of Underlying Vested Shares:    
    o                      of the shares of Stock underlying the Stock Grant and
vesting as of the vesting date indicated above; provided, however, that if such
number of shares represents less than that number of shares as the Company
determines to be appropriate to generate sufficient cash proceeds to satisfy the
applicable Tax Withholding Obligation, the Company’s designated brokerage firm
shall sell such higher number of shares as determined by the Company to be
appropriate.         Minimum Number of Underlying Vested Shares As Determined by
the Company:

8



--------------------------------------------------------------------------------



 



      o That number of whole number of shares of Stock from those shares of
Stock underlying the Stock Grant as the Company determines to be appropriate as
evident by the Company’s instructions to the brokerage firm of the amount of
cash proceeds that must be generated by such sales of Stock to satisfy the
applicable Tax Withholding Obligation.     (d)   hereby instructs the Company’s
designated brokerage firm to sell on Grantee’s behalf on                     
[Insert fourth vesting date] (or as soon thereafter as reasonably practicable):
        Instructions to Grantee: Check one of the three boxes below and insert
either a percentage or a fixed number of shares if you check one of the first
two boxes below.         Percentage of Underlying Vested Shares:         o ___%
of the shares of Stock underlying the Stock Grant and vesting as of the vesting
date indicated above (rounded up to a whole number of shares); provided,
however, that if such percentage represents less than that number of shares as
the Company determines to be appropriate to generate sufficient cash proceeds to
satisfy the applicable Tax Withholding Obligation, the Company’s designated
brokerage firm shall sell such higher number of shares as determined by the
Company to be appropriate.         Fixed Number of Underlying Vested Shares:    
    o                      of the shares of Stock underlying the Stock Grant and
vesting as of the vesting date indicated above; provided, however, that if such
number of shares represents less than that number of shares as the Company
determines to be appropriate to generate sufficient cash proceeds to satisfy the
applicable Tax Withholding Obligation, the Company’s designated brokerage firm
shall sell such higher number of shares as determined by the Company to be
appropriate.

9



--------------------------------------------------------------------------------



 



      Minimum Number of Underlying Vested Shares As Determined by the Company:  
      o That number of whole number of shares of Stock from those shares of
Stock underlying the Stock Grant as the Company determines to be appropriate as
evident by the Company’s instructions to the brokerage firm of the amount of
cash proceeds that must be generated by such sales of Stock to satisfy the
applicable Tax Withholding Obligation.

      Grantee acknowledges by acceptance of this Stock Grant that its
instructions pursuant to this § 7(b)(1) to sell shares of Stock underlying this
Stock Grant to satisfy each and every applicable Tax Withholding Obligation are
intended to and shall constitute that number of separate trading instructions in
compliance with the requirements of Rule 10b5-1(c)(1)(i)(A)(2) under the
Securities Exchange Act of 1934, as amended, as the number of separate
applicable Tax Withholding Obligations hereunder, and shall be interpreted to
comply with the requirements of Rule 10b5-1(c).         Grantee acknowledges by
acceptance of this Stock Grant that Grantee is not aware of any material
nonpublic information with respect to the Company or any securities of the
Company as of the date of Grantee’s acceptance of this Stock Grant and as of
Grantee’s instructions hereby to sell shares of Stock underlying this Stock
Grant to satisfy each and every applicable Tax Withholding Obligation pursuant
to Rule 10b5-1(c)(1)(i)(A)(2).     (2)   By Share Withholding. If so elected in
the sole discretion of the Company, then in lieu of any market sale pursuant to
§ 7(b)(1) Grantee by acceptance of this Stock Grant authorizes the Company to
withhold from the shares of Stock underlying this Stock Grant the whole number
of shares of Stock with a value equal to the Fair Market Value of the shares of
Stock on the Taxable Date or the first trading day before the Taxable Date,
sufficient to satisfy the applicable Tax Withholding Obligation. Grantee
acknowledges that if the Company elects to withhold shares pursuant to this §
7(b)(2) in lieu of any market sale pursuant to § 7(b)(1)(a), (b), (c) or (d), as
the case may be, the maximum number of shares to be withheld by the Company will
be that number of whole shares of Stock with a value equal to the Fair Market
Value of the shares of Stock on the

10



--------------------------------------------------------------------------------



 



      taxable Date or the first trading day before the Taxable Date sufficient
to satisfy the applicable Tax Withholding Obligation and that any additional
shares Grantee may have previously instructed the Company’s designated brokerage
firm to sell pursuant to § 7(b)(1)(a), (b), (c) or (d), as the case may be, will
not be sold or withheld by the Company. Grantee acknowledges by acceptance of
this Stock Grant that any withheld shares of Stock pursuant to this § 7(b)(2)
may not be sufficient to satisfy Grantee’s Tax Withholding Obligation.
Accordingly, Grantee agrees by acceptance of this Stock Grant to pay to the
Company as soon as practicable (immediately, if the Grantee is an executive
officer of the Company), including through payroll withholding, any amount of
the Tax Withholding Obligation that is not satisfied by the withholding of
shares of Stock described above.     (3)   By Check, Wire Transfer or Other
Means. At any time not more than twenty (20) business days and not less than
five (5) business days before any Tax Withholding Obligation arises, Grantee may
elect to terminate one or more of Grantee’s instructions pursuant to §
7(b)(1)(a), (b), (c) and/or (d) to sell shares of Stock to satisfy such Tax
Withholding Obligation and to satisfy such Tax Withholding Obligation by
delivering to the Company an amount the Company determines is sufficient to
satisfy such Tax Withholding Obligation by wire transfer to such account as the
Company may direct, delivery of a check payable to the Company at the Company’s
principal executive officers (Attention: Stock Administration) or such other
means as the Company may establish or permit. Any such election by Grantee to
satisfy any Tax Withholding Obligation by wire transfer, delivery of a check or
such other means will constitute a termination of Grantee’s instruction pursuant
to § 7(b)(1)(a), (b), (c) or (d) above with respect to that particular Tax
Withholding Obligation only and will not affect Grantee’s instructions pursuant
to § 7(b)(1)(a), (b), (c) or (d), as the case may be, above with respect to
future Tax Withholding Obligations. If Grantee does not satisfy such Tax
Withholding Obligation by delivering to the Company an amount the Company
determines is sufficient to satisfy such Tax Withholding Obligation by wire
transfer, delivery of a check or such other means as the Company has permitted,
the Company in its sole discretion may withhold pursuant to § 7(b)(2) above from
the shares of Stock underlying this Stock Grant such number of whole shares of
Stock with a value equal to the Fair Market Value of the shares of Stock on the
Taxable Date or the first trading day before the Taxable Date

11



--------------------------------------------------------------------------------



 



      sufficient to satisfy the applicable Tax Withholding Obligation, or may
withhold an amount of the Grantee’s current or future compensation in an amount
that satisfies such Tax Withholding Obligation.

  (c)   Estimated Tax Withholding. Grantee by acceptance of this Stock Grant
understands and acknowledges that the withholding taxes to be collected by the
Company from Grantee in connection with this Stock Grant pursuant to § 7(b)
above are only an estimate of Grantee’s ultimate tax liability in connection
with this Stock Grant and that Grantee may be required to pay additional income
tax upon filing his or her annual tax return. Grantee by acceptance of this
Stock Grant understands that the Company cannot provide Grantee tax advice and
that Grantee should consult with his or her tax advisor on such issues.

     § 8. No Right to Continue Service. None of the Plan, this Stock Grant
Certificate, or any related material shall give Grantee the right to remain
employed by the Company or its Affiliates or to continue in the service of the
Company or its Affiliates in any other capacity.
     § 9. Governing Law. The Plan and this Stock Grant Certificate shall be
governed by the laws of the State of Delaware.
     § 10. Binding Effect. This Stock Grant Certificate shall be binding upon
the Company and Grantee and their respective heirs, executors, administrators
and successors.
     § 11. Headings and Sections. The headings contained in this Stock Grant
Certificate are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Stock Grant Certificate. All references to
sections in this Stock Grant Certificate shall be to sections of this Stock
Grant Certificate unless otherwise expressly stated as part of such reference.
     § 12. Availability of Copy of Plan and Plan Prospectus. A copy of the plan
document and prospectus for the ev3 Inc. Second Amended and Restated 2005
Incentive Stock Plan are available on the Company’s intranet portal under the
“Employee Tools” section, which can be accessed by opening your web browser from
your Company desktop or laptop computer. If you like to receive a paper copy of
the plan document and/or plan prospectus, please contact:

12



--------------------------------------------------------------------------------



 



Kevin M. Klemz
Senior Vice President, Secretary and Chief Legal Officer
ev3 Inc.
9600 54th Avenue North
Plymouth, Minnesota 55442
(763) 398-7000
KKlemz@ev3.net
     § 13. Availability of Annual Report to Stockholders and Other SEC Filings.
A copy of the Company’s most recent annual report to stockholders and other
filings made with the Securities and Exchange Commission are available on the
Company’s internet website, www.ev3.net, under the Investors Relations—SEC
Filings section. If you like to receive a paper copy of the Company’s most
recent annual report to stockholders and other filings made by the Company with
the Securities and Exchange Commission, please contact Kevin M. Klemz at the
address, telephone number or e-mail address above.
Grantee acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Stock
Grant subject to all of the terms and provisions hereof and thereof. Grantee has
reviewed this Stock Grant Certificate and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel and fully understands all provisions
of this Stock Grant Certificate and the Plan.

                     
DATED:
               SIGNED        
 
 
 
         
 
Grantee    
 
                   
 
          Address:        
 
         
 
   
 
                                     
 
                                     

13